Citation Nr: 0333297	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the left index finger, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than thirteen 
years, including the period from October 1967 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for his service-connected residuals of a 
laceration of the left index finger.  This case was 
previously before the Board in May 2003, at which time it was 
remanded.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Circuit Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The record shows that the veteran was sent a letter by the 
Board in January 2003 that explained what evidence was 
necessary to show entitlement to an increased rating for 
residuals of a laceration to the left index finger, and the 
VA's duty to obtain evidence.  In addition, he was sent 
information concerning amendment of the rating criteria 
applicable in evaluating the disability at issue.  He was 
given a period of 60 days in which to respond.  Following the 
Board's remand in May 2003, the RO sent the veteran a letter 
in June 2003.  Although service connection for residuals of a 
laceration of the left index finger has been in effect for 
more than thirty years, the RO's letter advised the veteran 
that service connection for this disability had been denied 
and that he had to submit new and material evidence.  On 
subsequent pages in the same letter, the increased rating 
claim was referenced.

Clearly, the veteran has not been provided appropriate notice 
concerning his claim for an increased rating for the 
disability of his left index finger.  Further, the RO has not 
adjudicated the issue on appeal with consideration of the 
amended rating criteria, effective August 26, 2002, 
applicable in evaluating the disability at issue.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  Moreover, the veteran 
was last afforded a VA examination of the disability at issue 
in September 2001.  A more recent examination with clinical 
findings relevant for consideration under the amended rating 
criteria, would be useful in adjudicating the issue on 
appeal.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the increased rating issue on 
appeal in accordance with the decisions 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the service-
connected residuals of laceration of the 
left index finger.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examiner must identify 
all objective manifestations of pain, if 
any, and identify all functional loss, 
including any limitation of finger 
flexion, strength or sensitivity, as well 
as description of the size, status and 
manifestations of residual scarring. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of a separate 
evaluation for scar residual disability.  
For the period prior to the effective 
date of amended rating criteria, only the 
former criteria may be considered.  For 
the period from the effective date of the 
amended rating criteria, both the former 
and revised rating criteria are for 
consideration, with application of that 
most favorable to the veteran.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and afforded the appropriate time 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


